Title: From Benjamin Franklin to William Hodgson, 31 March 1782
From: Franklin, Benjamin
To: Hodgson, William


Passy, March 31, 1782.
It is long since I have been able to afford myself the pleasure of writing to you; but I have had that of receiving several Letters from you, and I sent you in consequence a credit for 300 £ which I hope you received. I am sorry that you had been obliged to advance: The trouble you so kindly take is sufficient. I just hear from Ireland, that there are 200 of our People, prisoners there, who are destitute of every Necessary, and die daily in numbers. You are about to have a new Ministry, I hear. If a sincere reconciliation is desired, Kindness to the Captives on both sides may promote it greatly. I have no Correspondent in Ireland. Can you put me in a way of sending those poor Men some Relief? And if you think the new Ministry better dispos’d than the last, I wish you would lay before them the slighted proposition I formerly sent you, for the Exchange of Prisoners. I see in your Newspapers that an Act is passing thro’ the House of Commons relative to that Subject. I beg you would send me a Copy of the Bill. Of the Dispositions on your side towards peace or Continuance of War, you must know more than me: I can only assure you of mine to finish this devilish Contest as soon as possible; and I have not lost sight of your request.
B. Franklin.
To Mr. Wm. Hodgson, Merchts., Coleman-Street./
 
Notation: Passy, March 31, 1782. Copy of a Letter from Doctr. Franklin to Mr. Wm. Hodgson. Recd. 8th. April 1782.
